DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 recites “an optical lens module, comprising N lens element L1 to LN, wherein 3 ≤ N ≤ 5”; which the claim reads the lens module could have 3 lens, 4 lens or 5 lens elements. However, the drawing doesn’t show a lens module having 3 lens elements. Therefore, the “an optical lens module, wherein N = 3” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. US 2017/0003478 (3rd Embodiment Fig. 3A).
Regarding claim 1, Liu teaches an optical lens module, comprising N lens elements L1 to LN (at least in Fig. 3A: an optical module having 4 lenses are depicted), wherein 3≤N≤5 (Fig. 3A: the total number of lens are 4 i.e., N = 4), wherein each lens element Li has a height HLi for 1≤i≤N (as shown in Fig. 3A, all the four lens has height), and wherein HL1≥HLN>HL2 (From Table shown in para [0162]: HL1 =  2*5.45 = 10.9 mm, HLN = HL4 = 2*2.247 = 4.494 mm and HL2 = 2*1.668 = 3.336 mm), wherein each lens element comprises a respective front surface S2i−1 and a respective rear surface S2i (Fig. 3A: depicts each lens having an object side surface and an image side surface 312, 314, 322, 324, 332, 334, 442 and 444), the lens element surfaces marked Sk where 1≤k≤2N (Fig. 3A depicts a total of 4 front and 4 rear surfaces i.e., 2N = 8 in which N = 4), wherein each lens element surface has a clear aperture value CA(Sk) (From Table in para [0162]: EHD represent the half clear aperture of each lens surface), wherein the optical lens module is included in a digital camera together with an image sensor (Fig. 3A: 390 is image sensor) that has a sensor diagonal SD (Fig. 3B shows that ImgH = 3.03, Examiner Notes: in optics principle, image height (ImgH) denotes half diagonal length of an image sensor, thus 2*ImgH represents the actual sensor diagonal SD, in which SD = 2*ImgH = 2*3.03 = 6.06), and wherein a ratio CA(S2N)/SD between the clear aperture value of a rear surface of last lens element CA(S2N) and SD is smaller than 0.8.
(From table in para [0162]: the clear aperture value of surface S1 of lens element L310 is = 5.45*2 = 10.9, and clear aperture value of surface S2N of lens element LN i.e., S8 of L340 is 2.247*2 = 4.494) and 4.494/6.06 = 0.74.
[AltContent: textbox (½* CA(S1))][AltContent: arrow][AltContent: textbox (½* CA(S8))][AltContent: arrow][AltContent: roundedrect][AltContent: roundedrect]
    PNG
    media_image1.png
    202
    444
    media_image1.png
    Greyscale


Regarding claim 2, Liu teaches the optical lens module of claim 1, wherein HL1 > HLi for 3≤ i ≤ N-1 
(From Table in para [0162]: HL1 = 2*5.45 = 10.9, HL2 = 2*1.668 = 3.336 mm, HL3 = 2*1.873 = 3.746, and HL4 = 2*2.247 = 4.494 mm, as calculated the value of HL1 i.e., 10.9 mm is greater than HL3).
Regarding claim 3, Chang teaches the optical lens module of claim 1, wherein the clear aperture value CA(S1) of surface S1 is greater than a clear aperture value of each of surfaces S2 to S2N
(From Table shown in para [0162]: CA(S1) = 2*5.45 = 10.9 mm, CA(S2) = 2*3.489 = 6.978 mm, CA(S3) = 2*1.668 = 3.336 mm, CA(S4) = 2*1.445 = 2.89 mm, CA(S5) = 2*1.483 = 2.966 mm, CA(S6) = 2*1.873 = 3.746 mm, CA(S7) = 2*2.177 = 4.354 mm, CA(S8) = 2*2.247 = 4.494 mm, thus CA(S1) = 10.9 mm is greater than the clear aperture of surfaces S2 to S8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1 and 3 above, and further in view of Matsuoka US 2012/0147489.
Regarding claims 4 and 6, Liu teaches the optical lens module of claim 1 or 3, but fails to teach further comprising a lens barrel having a barrel height H and wherein HLN ≥ H.
Liu and Matsuoka are related with respect to optical lens.
Matsuoka teaches a lens module (at least in Fig. 1), wherein the rear lens (22) has a height H larger the lens the barrel (3) (as shown in Fig. 1 the maximum height of the rear lens 22 is greater than the maximum height of the lens barrel 3 i.e., the rear lens 22 is bonded outside the lens barrel 3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lens module of Liu by making the rear lens height greater than the height of the lens barrel as taught by Matsuoka in order to improve the precision of the lens assembly.
Allowable Subject Matter
Claims 5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the optical lens module of claim 1, wherein HLN = HL1.
Regarding claim 7, the optical lens module of claim 3, wherein HLN = HL1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872